940 F.2d 660
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Edgar JOHNSON, Plaintiff-Appellant,v.Richard Gordon JOHNSON, Carl Alfred Johnson, Jr., the Estateof Carl A. Johnson, Sr., the Law Firm Partnership ofLandman, Latimer, Clink and Robb, Culver, Lague and McNally,O'Toole, Stevens, Johnson, Knowlton and Rolf, State ofMichigan, O'Toole, Johnson, Potter, Rolf, Grafton andEklund, P.C., Robert J. Danhof, Michigan Court of AppealsChief Judge, Defendants-Appellees.
No. 91-1160.
United States Court of Appeals, Sixth Circuit.
July 29, 1991.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and WEBER, District Judge.*

ORDER

2
Donald Edgar Johnson, a pro se Michigan citizen, appeals the district court's judgment dismissing his action filed pursuant to 42 U.S.C. Sec. 1985 for failure to state a claim.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief, Johnson sued the estate of his father, his brothers, several law firms, and a state court judge.  Johnson alleged that the defendants had conspired against him during various state and federal court proceedings.  The district court determined that Johnson's claims were barred by res judicata and dismissed the case for failure to state a claim.  Johnson has filed a timely appeal.


4
Upon review, we determine that the district court properly dismissed Johnson's case for failure to state a claim.  Construing the complaint in the light most favorable to Johnson, and accepting all the factual allegations as true, we determine that Johnson undoubtedly can prove no set of facts in support of his claims that would entitle him to relief.  Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's judgment filed on December 18, 1990.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation